Citation Nr: 1228924	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph T. Simonetti, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

The appellant, the Veteran's parents, and the Veteran's commanding officer.



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served honorably until his death in service in May 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision.  The appellant is the Veteran's surviving spouse.

In reviewing this case the Board has not only reviewed the physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2007, while on active duty, as the result of a motorcycle accident.

2.  At the time of the Veteran's death, he was being treated for post traumatic stress disorder (PTSD), and had served two infantry tours in Iraq.  

3.  The site of the accident was a deceptively hazardous stretch of road.

4.  The evidence of record is in relative equipoise as to whether the Veteran's motorcycle accident was in the line of duty. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 105, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.302, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in a motorcycle accident.  The Veteran's blood-alcohol-content (BAC) was .165 at the time of his death, which is more than the legal limit, and an accident reconstruction indicated that it was likely that the Veteran was exceeding the posted 35 mph speed limit, facts which provide evidence against this claim.  Notwithstanding any of the above, this is not where the analysis of this case, and this serviceman, ends, but only where it only begins. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See id.  

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 3.105; 38 C.F.R. § 3.301.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).

Important for this decision, however, the simple drinking of alcoholic beverages is not of itself "willful misconduct".  38 C.F.R. § 3.301.  Rather, it is the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.    

In this case, the Veteran passed away in May 2007 while on active duty as the result of a fatal motorcycle accident.  Prior to his death, the Veteran was being treated for severe PTSD.  The evidence establishes that the Veteran served two tours in Iraq and had received treatment for PTSD within months of his death (although he had temporarily ceased treatment in an effort not, as he put it, to appear weak to the soldiers under his command) and was prescribed several medications.  The treatment records in service are extensive.  Notwithstanding, prior to the accident, he was preparing for another tour of combat duty.    

Prior to his death, the Veteran was awarded the Army Commendation Medal for Valor for his heroic actions in Iraq, which included going into the line of enemy fire and personally carrying a fallen comrade back to his vehicle, as well as assisting with the evacuation of another wounded soldier.  Moreover, from the oral accounts that have been provided, it is readily apparent that the Veteran's contributions to his unit, to the Army and to his country greatly exceeded what could ever be captured by any commendation or medal. 

The facts surrounding the Veteran's death are not in dispute.  He died while on active duty, and the appellant would be entitled to death benefits if it is determined that his death was in the line of duty.  It was determined that the Veteran's death was not in the line of duty and for that reason, the appellant's claim was denied.  However, she has appealed the denial, arguing that the cause of the Veteran's death should be determined to be in the line of duty.

A review of the claims file reveals that following the Veteran's death, a Line of Duty Investigation was conducted by officials at Fort Bliss where the Veteran was stationed at that time, awaiting his third deployment to the Persian Gulf region in combat unit.

The investigation concluded that the Veteran's death was in the line of duty per Army regulations.  The author of the report, a captain, indicated that his presumptions were that the Veteran's death occurred in the line of duty and not due to his own misconduct; and he stated that substantial evidence was not found to rebut such presumptions.  The captain explained that his position rested on the determination that the proximate cause of the Veteran's death was his failure to manipulate a difficult turn in the road.  The captain acknowledged that several contributing factors played an important role in causing the accident, but concluded that neither of the factors were the actual proximate cause, because each potential cause was interrupted by the difficult turn.  

At the time of the accident, the stretch of road on which the accident occurred was undergoing construction.  The captain's eye-witness account of the condition of the road indicated that there was no artificial lighting present at the time of the accident, and suggested that the hazard barriers that were in place were potentially as much of a distraction as they were an asset.  In an email to the appellant's attorney, the captain explained that his investigation of the road and its conditions showed that the nearest light was hundreds of meters before the turn, which was in mid-construction and was poorly demarcated by the lack of warning signs (for sharp turns, construction work, etc).  Importantly, in his assessment, the newly-derived danger of the situation was not made apparent to any individual traveling eastward on that day and time.

The captain also noted that a written test administered by the Veteran's company commander indicated that the Veteran (who recently purchased the motorcycle) did not fully understand the mechanics of proper turning on a motorcycle, a lack of understanding which was sadly underscored by his actions leading to the accident.

The captain acknowledged several contributing factors to the accident, namely intoxication and excessive speed.  The Veteran's blood-alcohol-content (BAC) was .165 at the time of death, which is more than the legal limit, and an accident reconstruction made it highly likely that the Veteran was exceeding the posted 35 mph speed limit.  However, the captain suggested that while these facts, under a different set of circumstances, could have constituted the proximate cause of death in this case he felt that neither was the proximate cause of the Veteran's death, as he might have made it home without wrecking even while under the influence of alcohol or at an excessive speed, but for his inability to manipulate a turn.  That is, the turn and road conditions became a supervening cause of the Veteran's death.  

Thus, the captain found that there was insufficient evidence for either factor to carry greater weight in the Veteran's death than the road condition.  Additionally, even if the Veteran had been wearing safety equipment, the captain suggested that it would likely have been insufficient to prevent the significant internal injuries.

It is acknowledged that the Veteran had successfully completed an Advanced Motorcycle Operator Training Course at Fort Bliss.  However, the captain explained that an examination of the Motorcycle safety quiz suggests that the Veteran was uncertain of the factors affecting turns, and noted that it was, in fact, a failure to negotiate a turn which caused the tragic accident.  Moreover, following a review of the El Paso Police Department's accident report, the captain gleaned that the Veteran leaned too far into his turn, which suggested that he remained uninformed as to making proper turns.

The Line of Duty Report was reviewed by a lieutenant colonel of the Judge Advocate General's Office, who found that there was sufficient evidence assembled to establish that, by a preponderance of the evidence, the Veteran's death was due not to his own intentional misconduct or willful negligence; but rather that the proximate cause of death was road conditions and behavior not amounting to willful negligence. 

Subsequently, the Department of the Army reviewed the determination and changed it to NOT in the Line of Duty, citing the Veteran's excessive speed and his BAC at the time of the accident as the principle causes of the motorcycle accident.  However, it is important to note that this reversal was made without the benefit of significant additional evidence such as oral testimony, and it was made by someone who lacked familiarity with the scene of the accident.

As noted, in "line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  Of note, a service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).  However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA.  

The Board takes this failure by the regulation to expressly make the service department finding binding, as an indication that VA must independently weigh the relevant facts to determine for VA purposes whether the death occurred in line of duty.

The appellant has advanced two theories as to why the Veteran's death should be found to be in the line of duty:  First, she argues that the scene of the accident was inherently dangerous, regardless of the Veteran's state at the time of the accident; and second, she suggests that even if it were found that it was the Veteran's intoxication or excessive speed that caused the motorcycle accident, these risk seeking behaviors were symptoms of PTSD for which the Veteran was being treated as a result of his multiple combat tours in the infantry in the Persian Gulf region.

With regard to the first theory, the Veteran's battalion commander at Fort Bliss ("colonel") testified at a hearing before the Board in June 2012; indicating that he had driven to the scene of the Veteran's accident on the night it occurred.  He described the state of the road at that time as a "disaster area" and "brutal", adding that it was not very well lit and that it was a very complicated and poorly marked turn.  Following the accident, the colonel noted that the state of Texas had agreed to put additional lighting in that area, in recognition of the hazard that it presented.  He acknowledged having reviewed the accident report and stated that he agreed then and continued to agree with the captain's findings.  Namely, he felt that the Veteran's accident should be considered to have occurred in the line of duty.

It is clear from the eye-witness accounts that this was a dangerous stretch of road, which was in a state of upheaval; yet, the Army's decision to reverse the initial finding that the accident occurred in the line of duty was made by someone who had never seen the scene of the accident.  It was also reached without consultation with the colonel.  However, having reviewed the colonel's testimony and the captain's report, it is clear that this stretch of road could have (and most likely did) cause the accident, as the captain suggested, regardless of level of intoxication or speed (there were no witnesses to the actual accident).  The Board places tremendous weight on these two pieces of evidence, as they capture the hazardous nature of that stretch of road in a way that someone who had not observed it never could have.  This finding alone could potentially support a finding that the Veteran's death was in the line of duty.  

However, the Board is also persuaded by the appellant's second argument and will briefly discuss it.  As an initial point, the Board once again acknowledges the Veteran's two tours in Iraq, and notes his heroic actions, while under enemy fire, to save fallen comrades.  Following his second tour, the Veteran was stationed in the United States, but it is clear that he was experiencing significant psychiatric difficulties as a result of his combat experiences.  

Psychiatric treatment records from 2005-2007, during service, show that the Veteran was diagnosed with chronic PTSD and depression.  In January 2007, he reported to a medical professional that the medication was not working, that he was still angry, and that he was unable to sleep.  He reported symptoms that included anxiety, high irritability, hostility, loneliness, depression, insomnia, nightmares, loss of interest, apathy, and decreased functioning.  It must be noted that these problems were occurring during the Veteran's military service.  It was noted that the Veteran saw a lot of combat during his tour and that he had friends who were severely injured.  The Veteran was taking Prozac and Seroquel at that time (in this regard, the Board can only speculate as to the effects these medications [or a lack of these medications, as the Veteran was preparing for his third tour of combat duty at the time of the accident and did take his medications in order to, as he put it, not "look weak" to his fellow servicemen] had on his ability to function on the night of the accident).  Considerable testimony has also been provided by the appellant and the Veteran's parents about the Veteran's difficulty with PTSD upon his return from combat.  In fact, it was noted that the purchase of the motorcycle, in itself, was an act that would have been highly unusual for this Veteran prior to his combat tours of duty.  Clear, risk-taking, personality changes in the Veteran were noted.   

In June 2012, the appellant's attorney wrote a statement arguing that the Veteran was diagnosed with PTSD, and was clearly suffering from classic symptoms of PTSD, including drinking too much on the night of the accident and risk-taking behavior (he submitted a New York Times article discussing how many post-war Veteran's struggled with substance abuse upon their return).  The appellant indicated that when the Veteran returned from his first tour, he would run through the house yelling things such as "they're outside."  He deployed for a second time in November 2005 to Ramadi, and by March 2006 several members of his company had been lost.  While there, the appellant reported that the Veteran suffered anxiety, sleeplessness and depression.  He was reportedly started on medication in Iraq after a good friend was killed.  The Veteran returned from deployment with continued problems, but he was nevertheless scheduled for a third deployment.  The Veteran eschewed treatment because he did not want to appear weak to the men he was preparing to lead to battle, but it is clear that in the absence of treatment, his psychiatric problems continued, if not became worse.  The appellant recalled asking the Veteran about getting treatment for his insomnia, to which he reportedly told her that "you don't know what I see when I close my eyes."

At the Board hearing in June 2012, the colonel testified that at that time of the Veteran's death, the military was just starting to address the impact of PTSD, and from his experience, and as a result of the Veteran's case, he briefed a four-star general on the need to better deal with the impacts of PTSD.  He added that the Veteran did not have a pattern of alcohol abuse in service or they would have known about it, but he found it was more than just a bad decision that night.  The colonel concluded that he remained steadfast in his conclusion that the Veteran's death was in the line of duty.  

A letter from a Major J.C., who was the Veteran's company commander from September 2004 to July 2006, described their tour in Ramadi, noting that 80 percent of the time they left base they encountered direct fire.  The major authored a paper about understanding defensive coping mechanisms as a result of combat exposure.  He stated that from his scholarly research and from his personal experience, the Veteran exhibited this syndrome, which included alcohol use; risk taking behavior (such as drinking and driving); and a "superman complex" of being indestructible because of surviving, virtually untouched, the horrors and trauma of combat.  He added that these symptoms began during the Veteran's first tour and continued to worsen because of his combat exposure during the second tour.  

The Board also notes that in reviewing 38 C.F.R. § 3.302, which governs service connection for mental unsoundness in suicide, the regulations provide that a person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  Thus, it is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  The regulation also provides that in all instances (of suicide - used for example purposes only in this case) any reasonable doubt should be resolved favorably to support a finding of service connection.  Here, there is no indication, or even suggestion, that the Veteran's death was the result of a suicide; rather, by all accounts it appears to have been a tragic accident.  Nevertheless, the Board cannot help but to draw from the language of § 3.302 as to mental unsoundness.  The undersigned has never reviewed such a clear case of serve PTSD beginning unmistakably in service.  Here, it is clear that the Veteran was grappling with a number of symptoms as a result of his combat tours, and the Board feels that it is only fair to resolve any reasonable doubt in the appellant's favor.  The fact that he discontinued medication for his severe PTSD in preparing for yet another combat tour only supports a finding that his actions of that night were negatively influenced by PTSD.

To this end, having reviewed evidence, the Board is satisfied that even if alcohol played a role in the Veteran's accident (which is very unclear) that it is apparent that at the time of the accident the Veteran was struggling with PTSD, and the behavior of that night appears to be a unmistakable out-flow of that disease.  The conditions of the road only support this finding. 

Therefore, because the Veteran's died while on active duty, and because the evidence of record is at the very least in relative equipoise as to whether his motorcycle accident occurred in the line of duty, the Board concludes that reasonable doubt should be resolved on the appellant's behalf.  As such, the appellant's claim for service connection for the cause of the Veteran's death is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


